     Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 1 of 19 PageID #:1




                         IN THE UNITED STATES DISTRICT
                           COURT FOR THE NORTHERN
                          DISTRICT OF ILLINOIS EASTERN
                                    DIVISION

                                               )
JENNIE CHRISTENSEN                             )
                                               )
                                               )    Case No.: 20CV05051
      Plaintiff                                )
                                               )
                    v.                         )
                                               )
HOWARD & HOWARD ATTORNEYS,                     )
PLLC                                           )
                                               )
                                               )
      Defendant.                               )



                  PLAINTIFF'S COMPLAINT AND JURY DEMAND

      NOW COMES the Plaintiff, JENNIE CHRISTENSEN, by and through her

attorneys, PATRICOSKI LAW OFFICES and for her ​COMPLAINT AND JURY

DEMAND,​ alleges as follows:

                             I.     INTRODUCTION

      1.     While working as a Summer Associate with Howard & Howard in the

summer of 2019, Plaintiff Jennie Christensen was subjected to sexual harassment

and gender discrimination. Plaintiff Christensen was then terminated from her

Summer Associate position and denied a full-time position in violation of Title VII

of the Civil Rights Act of 1964, as amended.


                                  II.    PARTIES

      2.     Plaintiff Christensen was a resident of the State of Illinois at the time

her claims arose. Howard and Howard employed ms. Christensen as a Summer
     Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 2 of 19 PageID #:2




Associate at the time of her termination and simultaneous wrongful denial of

employment on 8/5/2019.


       3.     Defendant Howard & Howard Attorneys, PLLC is a Professional

Limited Liability Company, with its principal place of business located in the State

of Michigan and is registered in the State of Illinois with an office located in

Chicago, Illinois.


                        III.   JURISDICTION AND VENUE

       4.     Jurisdiction is proper in this judicial district because Plaintiff

Christensen is alleging violations of her rights under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000(e).


       5.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).

A substantial part of the events or omissions giving rise to Plaintiff Christensen’s

claims occurred within the jurisdiction of The United States District Court For The

Northern District Of Illinois Eastern Division.


       6.     The United States Equal Employment Opportunity Commission has

issued a Notice of Right to Sue, which was received by the Plaintiff on June 9th,

2020, a copy of which is attached to this complaint.


       7.     Plaintiff Jennie Christensen has complied with all administrative,

jurisdictional, and legal prerequisites to the filing of this action.
     Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 3 of 19 PageID #:3




                           8. GENERAL ALLEGATIONS

      A.    Background

      9.    Plaintiff Jennie Christensen is a 24-year-old female who recently

graduated from Notre Dame Law School.


      10.   On or about 7/24/2016, prior to committing to attend law school, Ms.

Christensen contacted Scott Levin of Howard & Howard Attorneys, PLLC

("Howard & Howard"), to express her desire to meet and discuss a possible future

career as an attorney. Shortly thereafter, Mr. Levin gave Ms. Christensen a tour of

Howard & Howard's Chicago offices. Upon reviewing Ms. Christensen's pre-law

school resume, Mr. Levin noted to colleague Phillip Crivellone, "[t]his is the

resume for the remarkable young woman I mentioned to you. If we have any work

opportunities that do not require law school training, I think she would be very

worth considering."


      11.   During her first year of law school, Ms. Christensen sought and was

granted an On-Campus Interview ("O.C.I.") with Howard & Howard.


      12.   Howard & Howard use the O.C.I.s as tools to identify and select

Summer Associates for the following summer.        Howard & Howard treated the

Summer Associate position as a working job interview, and the position typically

ends with an End of Summer Review where it decides whether to offer the

Summer Associate a position as an Associate Attorney following the completion of

their final year of law school and subsequent bar exam passage.
     Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 4 of 19 PageID #:4




         13.   On 8/10/2018, Ms. Christensen had an O.C.I. with Jane Hahn and

David Van Dyke from Howard & Howard and was subsequently invited for a

call-back interview on 8/27/2018.


         14.   Throughout the O.C.I. and her call-back interview, Ms. Christensen

stated that her professional interests included data and intellectual privacy law.


         15.   On 9/12/2018, Ms. Christensen was offered and accepted a Summer

Associate position at Howard & Howard's Chicago office, which was scheduled to

begin on 5/20/2019.


         16.   Ms. Christensen was one of three Summer Associates in the Chicago

office during the summer of 2019. The other two Summer Associates were both

males.


         17.   On reason and belief, Ms. Christensen was the only female Summer

Associate to be employed by Defendant Howard & Howard for a period of at least

eight (8) years.


         B.    Ms. Christensen Was Subjected To Gender Discrimination

         18.   Upon beginning her Summer Associate position with Howard &

Howard, Ms. Christensen was immediately subjected to a culture of gender

discrimination and bizarre bullying tactics by the firm. Specifically, on 5/22/2019,

during Ms. Christensen's first week of employment, Ms. Hahn informed Ms.

Christensen that she "liked [her] now much better than [she] did during the

interview process" and that she had initially shown a preference for another Notre
       Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 5 of 19 PageID #:5




Dame candidate who was a male because "[She] was worried [Ms. Christensen]

would be ‘too competitive.'"


        19.   In addition to this gender-stereotypical comment, in the first week of

her employment, Ms. Christensen noticed the scarcity of female attorneys at the

firm. At the time she worked for Howard & Howard, Ms. Christensen observed

that, although there were six female attorneys in total at the Chicago office, all but

one (Ariane Janz) were partners and that, on any given day, only 2-3 other females

were present in the office, compared to over 30 male attorneys.


        20.   On or about 6/12/2019, less than a month into her employment,

Howard & Howard's attorney Jude Sullivan told Ms. Christensen that she was a

good fit at Howard & Howard because she was "like a dude in heels." On at least

three occasions during her employment, different Howard & Howard attorneys

told Ms. Christensen to avoid Mr. Sullivan because he is "our H.R. liability."


        21.   On 8/2/2019, the culture of gender-discrimination continued when

Sr. Partner Robert Ambrose asked Ms. Christensen to lunch. While at lunch Mr.

Ambrose indicated that he was avoiding being present at the office because his

secretary was about to be fired and then directed Ms. Christensen to go onto the

street and "take photos of the girls going to Lollapalooza" (a concert event that

typically attracts many young females) so he could send those photos to a friend of

his.


        22.   In addition to these overt acts, Ms. Christensen was treated hostilely

throughout her internship by Miram Burkland. Ms. Burkland, Firm Counsel and a
     Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 6 of 19 PageID #:6




leading partner at Howard & Howard, was assigned to be Ms. Christensen's mentor.

Howard & Howard's website description for the Summer Associate position stated

that Summer Associates are matched with a mentor/supervising Attorney who

"provides constructive feedback to help improve their skills." However, in stark

contrast to the website, Ms. Burkland never once sought out Ms. Christensen to

check in, offer counsel, advise, or even initiate a casual conversation. Throughout

the summer, Ms. Burkalnd never provided meaningful feedback. Instead, she

chose to repeatedly provide bitter, negative, and underserved comments, paired

with suggestions that Ms. Christensen might not be competent enough to complete

the work at hand. Moreover, Ms. Burkland often refused to acknowledge Ms.

Christensen's presence or return a hallway greeting.


      23.   For example, on 7/15/2019, after receiving a stack of papers on her

desk with a note that simply read "come see me - MLB," (i.e., Miriam Burkland) Ms.

Christensen approached Ms. Burkland's office hoping to receive assignment

details. After inquiring if Ms. Burkland had time, Ms. Burkland responded, "No,"

and continued typing on her computer.


      24.   Additionally, on repeated occasions, Ms. Christensen arrived at her

office to find a stack of papers on her desk, with a stick note which merely said

“MLB” and with no instruction as to what her assignment was.


      25.   On another occasion during her internship, Ms. Burkland instructed

Ms. Christensen to "review" thousands of printed pages of documents, with no

other instructions. Shortly thereafter, Ms. Burkland "expressed disappointment" at

a typo on a single document and pointed at one of the hundreds of dates on
     Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 7 of 19 PageID #:7




another page, a page which Ms. Burkland had instructed Ms. Christensen to ignore,

and stated "I looked up the date (e.g., Tuesday, March 15, 1982), it was a Monday,

not a Tuesday. I was expecting you to pick up on this stuff. That is the entire

reason I gave you this assignment to begin with."


      26.    Much like her dismissive behavior in person, Ms. Burkland also

disregarded and did not respond to countless emails sent by Ms. Christensen.


      C. Ms. Christensen Had Nowhere To Turn

      27.    Ms.   Christensen    had   no    place   to    voice   her   complaints   of

discrimination and hostility. Howard & Howard's employee website stated that

"any employee with concerns about discrimination in the workplace is encouraged

to bring these issues to the attention of the Firm's Director of Human Resources,

Firm Counsel, or C.E.O."


      28.    However, Howard & Howard does not have a "Director of Human

Resources" or any single individual with this role. Office Manager Phillip

Crivellone explicitly articulated to Ms. Christensen early on in the summer that he

did not handle conflicts on the legal side of the office.


      29.    Further, Mary Dirkes, perhaps the closest example of a human

resource person for the Summer Associates, stated in one of her earliest emails to

Ms. Christensen that Ms. Burkland was a "close friend" and would "be a fantastic

mentor." As such, Ms. Dirkes obviously could not help Ms. Christensen navigate

Ms. Burkland's hostilities in an unbiased fashion.
     Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 8 of 19 PageID #:8




      30.    Finally, there can be little expectation of a Summer Associate

approaching Howard & Howard's C.E.O., Mark Davis, whom she had only met

once briefly and who worked in an office in a different state.


      D.     Ms. Christensen Performed Admirably

      31.    Despite being treated with hostility and despite having no functional

H.R. structure in place to voice her complaints, Ms. Christensen performed highly

during her employment. Ms. Christensen forged solid relationships with many

Attorneys, produced high caliber work that was relied upon and published by the

firm, and was assured by many that she was creating a work-product worthy of an

offer for a full-time position at the end of the summer. In fact, toward the end of

her employment, Mr. Levin expressed that he had “only heard good things around

the office” about Ms. Christensen.


      32.    Numerous attorneys expressed thanks to Ms. Christensen during her

employment for help on projects including Justin Gingerich, Jeff Barclay, Chase

Hundman, Michael Lied, and Leo Aubel. In fact, at an office meeting, in front of a

group of over a dozen Attorneys, Mr. Aubel told the group a story about how he

had recently gone to Court with an excel chart Ms. Christensen created for him

and, upon noticing her chart, the Court Clerk remarked about how good it was and

asked for a copy. Mr. Aubel expressed gratitude for such a helpful and

color-organized sheet and requested an additional print-out since the Clerk had

taken his only copy.


      33.    Additionally,   Howard    &   Howard    posted      an   article   that   Ms.

Christensen authored on the office web-page/blog and shared it multiple times on
     Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 9 of 19 PageID #:9




LinkedIn (credit for the article was given to one of the firm's Partners, Mr. Michael

Lied who received the article from Ms. Christensen and did not change anything

whatsoever prior to the article's publication).


     E.   Howard & Howard Terminates Ms. Christensen And Denys Her
Future Employment For Pretextual Reasons

      34.       On 8/5/2019, at her End of Summer Review conducted by Ms.

Burkland, Ms. Christensen was informed that she was terminated from her

Summer Associate position (three days before it was scheduled to end) and that she

would not be receiving an offer for full-time employment as an Associate.


      35.       Howard & Howard's reasons for these two decisions were: poor work

quality, incomplete projects, and because the firm had no interest in going into

data privacy.


      36.       All three of these reasons are pretextual.


      i.        Pretextual Reason 1: Poor Work Quality

      37.       Ms. Burkland is the only Howard & Howard employee who rated Ms.

Christensen's work quality as poor. To that end, Ms. Burkland's examples of this

poor performance are limited to a single typo and an incorrect date that was not

caught on a document that Ms. Christensen was instructed to ignore. Significantly,

other than these two minor critiques, Ms. Christensen received no written

admonishment regarding her work or other behavior throughout the entire

internship.
    Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 10 of 19 PageID #:10




      38.    On the contrary, Ms. Christensen's work product was praised

explicitly by other attorneys in the firm, and an article she drafted was published

to the firm's website.


      ii.    Pretextual Reason 2: Incomplete Projects

      39.    To support her allegation of incomplete projects, in the termination

meeting, Ms. Burkland offered only that the unfinished work product referred to a

single project due to Mary Corrigan, "which was never received." However, Ms.

Corrigan was clear in writing that Ms. Christensen had until her last day to

complete the project. Ms. Christensen had corresponded with Ms. Corrigan at least

twice during the summer to assure her that the project was in progress and that it

would be completed by her last day. Ms. Corrigan confirmed the same was

acceptable. The project was in progress, and its due date had not passed at the time

Ms. Burkland asserted that Ms. Christensen had not completed the work.


      iii.   Pretextual Reason 3: Howard & Howard’s Practice of Data Privacy
Law

      40.    Howard & Howard’s assertion that it had no interest in Data Privacy

Law is also pretextual.


      41.    Ms. Christensen expressed interest in pursuing data law to Howard &

Howard, including on her resume submitted for O.C.I. (including mention of

interest in GDPR and biometric scanning) and during her call-back interview

where, in multiple rounds of interviews, she outlined the GDPR and data privacy
    Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 11 of 19 PageID #:11




work that she had completed during her 1L Summer Associate position at JetBlue

Airways.


      42.    Because the intention of hiring a Summer Associate is to determine

whether to offer that person an Associate Attorney position, if Howard & Howard

had not been interested in practicing Data Privacy Law, it defies logic that it would

hire Ms. Christensen as a Summer Associate.


      43.    Additionally, at the time it terminated Ms. Christensen, Howard &

Howard's website expressly indicated that it practiced Data Privacy Law.

Specifically, its website, which was updated approximately one month before Ms.

Christensen's termination, added an entirely new practice area titled "Data Privacy

& Cybersecurity." Within this new practice area section, Howard & Howard states

that the firm has "built a team of attorneys with training and experience in data

privacy in the United States and abroad, who can help businesses stay compliant

with the rapidly changing legal environment."


      44.    The newly created page also adds that Howard & Howard represents

"the industries that find themselves on the front lines of cyber threats and data

theft risks" and that the [Howard & Howard] works to "anticipate, address, avoid,

and mitigate risk" through services including data breach crisis management,

transnational transfers of data, and drafting of internal privacy policies. Finally, the

page notes that, through "forming a comprehensive team," Howard & Howard is

"able to provide guidance with laws both at home and abroad." The page concludes

with a sentence reading, "Privacy compliance is no longer a luxury, it is a legal
      Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 12 of 19 PageID #:12




necessity. Clients depend on data privacy and cyber-security attorneys at Howard

& Howard to help navigate today's complex compliance landscape."


        45.   At the same time, it updated its website to include "Data Privacy &

Cybersecurity," Howard & Howard also changed its "General IP" section to include

the    fact that it included a group of lawyers counseling and providing

representation on topics including "privacy and publicity rights."


        46.   At the same time it updated its website to include “Data Privacy &

Cybersecurity,” Howard & Howard also changed its website to add a Financial

Institutions Section indicating Howard & Howard's "dynamic, cross-functional

team of business and corporate […] data privacy […] and tax attorneys [...who] not

only ensure that transactions adhere to the letter and spirit of the law, but also

bring creative solutions to the table."


        47.   At the same time it updated its website to include “Data Privacy &

Cybersecurity,” Howard & Howard also changed its website to add a Media Section

featuring Howard & Howard attorneys commenting on and contributing to a wide

range of privacy-related news articles including topics such as privacy regulations,

the impact of cell phone selfies on privacy concerns, the Employee Credit Privacy

Act, privacy law court rulings, and annual privacy notice changes.


     F.    Howard    and  Howard      Changed     its     Justification  for
Terminating/Denying Employment to Ms. Christensen in its Position Statement

        48.   The reasons cited by Howard and Howard for the termination and

denial of employment to Ms. Christensen are demonstrably false.
   Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 13 of 19 PageID #:13




      49.        In its position statement to the U.S. Equal Employment Opportunity

Commission, Defendant Howard and Howard presented an entirely different set

of justifications for why it terminated and denied employment to Ms. Christensen,

including altogether new references to:


            a. Ms. Christensen "not being committed to building her career with

                 Howard and Howard."


            b. Ms. Christensen "unprofessional behavior at a firm event."


            c. Ms. Christensen expected too much from her mentor.


            d. Ms. Christensen "improper alteration of treatise citation style."


            e. Ms. Christensen "failed to meet reasonable expectations or engage in

                 the type of professional behavior expected of a summer associate."


            f.   Ms. Christensen was "not proactive with respect to actual work

                 assignments and soliciting feedback."


      50.        These new justifications offered subsequently and in contrast to the

initially provided justifications at the time of Ms. Christensen's wrongful

termination and denial of employment are all false and, therefore, pretextual.


      G.         Similarly Situated Male Interns Were Treated Differently

      51.        Unlike Ms. Christensen, the two male Summer Associates were

offered full-time employment.
    Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 14 of 19 PageID #:14




      52.    The two male Summer Associates were offered full-time employment

notwithstanding the fact that, during their summer experiences, both of these male

employees had received written and verbal admonishments for a range of

problems, including unacceptable work and failure to integrate socially.


      53.    Specifically, one male Summer Associate received an admonishment

in writing that his work product was "completely unacceptable." On another

occasion, he had been sternly admonished at a firm social outing for making no

effort to engage socially. Additionally, he did not pass the Illinois bar on first

attempt, but was kept on for a year as intern until he finally passed.


      54.    This male was treated in stark contract with Ms. Christensen.


      H.     Howard & Howard’s Behavior Cause Harm To Ms. Christensen

      55.    Failing to secure an offer of future employment for a Summer

Associate is exceptionally harmful.


      56.    Failing to secure an offer of future employment for a Summer

Associate is a rare event at Howard & Howard. Ms. Hahn told Ms. Christensen that

she can recall only two Summer Associates not receiving an offer during her

tenure. In those instances, it was clear very early on that the Summer Associate was

not a good fit.


      57.    Failing to secure an offer of future employment for a Summer

Associate at Howard & Howard is a fact that becomes known generally in the legal

community.
    Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 15 of 19 PageID #:15




      58.    The shame and reputational black eye associated with failing to secure

an offer of future employment for a Summer Associate at Howard & Howard

resulted in considerable reputational damage in Chicago and Notre Dame's

tight-knight legal communities.


      59.    To this end, Defendant Howard & Howard Partner Scott Levin has

recently suggested that Ms. Christensen pursue other career paths rather than

applying to law firms in Chicago.


                                    CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
                      Sexual Harassment in Violation of Title VII

      60.    Plaintiff hereby incorporates Paragraphs 1 through 59 as though fully

alleged herein.


      61.    Ms. Christensen was subjected to inappropriate sexual behavior at

Defendant Howard and Howard’s Chicago Office.


      62.    The inappropriate sexual behavior was unwelcome and offensive.


      63.    The inappropriate sexual behavior was directed at Ms. Christensen

because of her gender.


      64.    The inappropriate sexual behavior was sufficiently severe and

pervasive to alter the conditions of Ms. Christensen’s employment by creating a

hostile work environment.
    Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 16 of 19 PageID #:16




      65.    Defendant Howard and Howard and its agents knew or should have

known of the inappropriate sexual behavior and failed to take prompt and

corrective remedial action.


      66.    Defendant’s actions were willful and wanton and done with reckless

disregard for Ms. Christensen’s protected rights.


      67.    As a result of Defendant’s behavior, Ms. Christensen has suffered

damages.


                        SECOND CLAIM FOR RELIEF
                   Sex Discrimination in Violation of Title VII

      68.    Plaintiff hereby incorporates Paragraphs 1 through 67 as though fully

alleged herein.


      69.    As a woman, Ms. Christensen is a member of a protected class.


      70.    During her employment, Ms. Christensen was subjected to gender

discrimination, including being subjected to a hostile work environment and

adverse actions, including but not limited to, harassment, humiliation, and

meaningless tasks and being terminated.


      71.    Ms. Christensen was treated less favorably than her male counterparts.


      72.    The hostile work environment and adverse actions taken against Ms.

Christensen were motivated by her gender.
    Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 17 of 19 PageID #:17




      73.    Defendant's actions, as described herein, were willful and wanton and

done with reckless disregard for Ms. Christensen's protected rights.


      74.    As a result of Defendant's discriminatory conduct, Ms. Christensen

has suffered damages.


                         FOURTH CLAIM FOR RELIEF
                  Denial of Employment in Violation of Title VII

      75.    Plaintiff hereby incorporates Paragraphs 1 through 74 as though fully

alleged herein.


      76.    As a woman, Ms. Christensen is a member of a protected class.


      77.    During her employment, Ms. Christensen was subjected to gender

discrimination, including being subjected to a hostile work environment and

adverse actions, including but not limited to, harassment, humiliation, and

meaningless tasks and being terminated.


      78.    Ms. Christensen was treated less favorably than her male counterparts.


      79.    The hostile work environment and adverse actions taken against Ms.

Christensen were motivated by her gender.


      80.    Ms. Christensen was denied employment as a result of her gender.


      81.    Defendant's actions, as described herein, were willful and wanton and

done with reckless disregard for Ms. Christensen's protected rights.
   Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 18 of 19 PageID #:18




      82.      As a result of Defendant's discriminatory conduct, Ms. Christensen

has suffered damages.


      WHEREFORE Plaintiff Christensen respectfully requests that this Court

enter judgment in her favor and against the Defendants an award

            1. injunctive and declaratory relief;

            2. damages in such an amount as shall be proven at trial for back-pay

               and damages including lost benefits, wages, promotions, tenure,

               seniority, other employment opportunities, and contract damages;

            3. an order for the Defendant to reinstate Ms. Corio or in the alternative

               to     pay   front-pay and benefits, including lost benefits in an

               appropriate amount;

            4. compensatory damages, including emotional distress as allowed by

               law;

            5. punitive damages under Title VII;

            6. attorney’s fees and costs as provided for by law;

            7. pre- and post-judgment interest, costs, expert witness fees; and

            8. such other relief as the Court deems just and proper.

            PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL ISSUES.

                                                Respectfully Submitted:
                                                Patricoski Law Offices



                                                _______________________
                                                Mark G. Patricoski
                                                one of plaintiff’s attorneys
   Case: 1:20-cv-05051 Document #: 1 Filed: 08/27/20 Page 19 of 19 PageID #:19




Patricoski Law Office
Mark G. Patricoski
Gregory A. Patricoski
1755 S. Naperville Rd. #206
Wheaton, Illinois 60189
Office (630)-933-8000
Fax: (630) 933-8000
mark@markpatlaw.com
